

INVESTOR RIGHTS AGREEMENT


dated as of


AUGUST 3, 2009


by and between


WABASH NATIONAL CORPORATION


and


TRAILER INVESTMENTS, LLC


 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

     
Page
         
Article I Certain Definitions
    1            
Article II Registration Rights
    8  
Section 2.1
Mandatory Registration
    8  
Section 2.2
Allowed Delay
    10  
Section 2.3
Expenses
    10  
Section 2.4
Company Obligations
    10  
Section 2.5
Due Diligence Review; Information
    13  
Section 2.6
Obligations of the Common Investors
    13  
Section 2.7
Indemnification
    14            
Article III Other Rights
    16  
Section 3.1
Right Of First Refusal
    16  
Section 3.2
Due Diligence in Connection with Subsequent Financings
    18            
Article IV Nomination Of Investor Directors
    18  
Section 4.1
Interim Appointment of Investor Directors
    18  
Section 4.2
Continuing Designation of Investor Directors
    19  
Section 4.3
Termination of Investor Director Designation Rights
    19  
Section 4.4
Resignation; Removal; Vacancies
    19  
Section 4.5
Fees and Expenses
    19  
Section 4.6
Board Observer
    19  
Section 4.7
Subsidiary Boards; Committees
    20  
Section 4.8
Reporting Information
    20  
Section 4.9
Directors and Officers Insurance; Indemnification Agreements
    20            
Article V Consent Rights
    20  
Section 5.1
Approval of the Majority Trailer Investors
    20  
Section 5.2
Affirmative Covenants
    23             Article VI Information Rights     24  
Section 6.1
Delivery of Financial Statements
    24  
Section 6.2
Inspection
    25  
Section 6.3
Budget
    26            
Article VII Events of Default; Remedies
    26  
Section 7.1
Events of Default
    26  
Section 7.2
Remedies
    27            
Article VIII Indemnity; Expenses
    28  
Section 8.1
Indemnity
    28  
Section 8.2
Expenses
    28  

 
 
i

--------------------------------------------------------------------------------

 


Table of Contents
(continued)



   
Page
         
Article IX Miscellaneous
    29  
Section 9.1
Amendments and Waivers
    29  
Section 9.2
Limitations under Senior Credit Agreement.
    29  
Section 9.3
Notices
    29  
Section 9.4
Assignments and Transfers by Investors
    30  
Section 9.5
Assignments and Transfers by the Company
    30  
Section 9.6
Benefits of the Agreement
    30  
Section 9.7
Counterparts; Facsimiles and Electronic Copies
    31  
Section 9.8
Titles and Subtitles
    31  
Section 9.9
Severability
    31  
Section 9.10
No Strict Construction
    31  
Section 9.11
Further Assurances
    31  
Section 9.12
Entire Agreement
    31  
Section 9.13
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial
    32  

 
 
 

--------------------------------------------------------------------------------

 

INVESTOR RIGHTS AGREEMENT
 
This INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of
August 3, 2009 by and between Wabash National Corporation, a Delaware
corporation (the “Company”), and Trailer Investments, LLC, a Delaware limited
liability company (“Trailer”).  Capitalized terms used but not otherwise defined
in this Agreement shall have the meanings ascribed to such terms in Article I.


WHEREAS, Trailer is party to that certain Securities Purchase Agreement, dated
as of July 17, 2009, by and between the Company and Trailer (the “Purchase
Agreement”); and
 
WHEREAS, as a condition to entering into the Purchase Agreement, Trailer and the
Company have agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I

 
CERTAIN DEFINITIONS
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Additional Shares” has the meaning set forth in Section 2.1(b).
 
“Affiliate” means (i) with respect to the Company, (A) any other Person (other
than the Subsidiaries of the Company) which directly or indirectly through one
or more intermediaries Controls, is Controlled by, or is under common Control
with, such Person, (B) any Person that owns more than 5% of the outstanding
stock of the Company, and (C) any officer, director or employee of the Company,
its Subsidiaries or any Person described in subclause (A) or (B) above with a
base salary in excess of $100,000 per year or with any individual related by
blood, marriage or adoption to such officer, director or employee, and (ii) with
respect to any Person other than the Company, any other Person which directly or
indirectly through one or more intermediaries Controls, is Controlled by, or is
under common Control with, such first Person.
 
“Agreement” has the meaning set forth in the preamble.
 
“Allowed Delay” has the meaning set forth in Section 2.2.
 
“Audit Committee” has the meaning set forth in Section 4.6.
 
“Availability Date” has the meaning set forth in Section 2.4(a)(ix).
 
“Blackout Period” has the meaning set forth in Section 7.2.
 
“Blue Sky Application” has the meaning set forth in Section 2.7(a).

 
 

--------------------------------------------------------------------------------

 

“Board” means the board of directors of the Company.
 
“Board Observer” has the meaning set forth in Section 4.6.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.
 
“Certificate of Designation” means the Series E Certificate of Designation, the
Series F Certificate of Designation or the Series G Certificate of Designation,
as applicable, and “Certificates of Designation” means each of the foregoing,
collectively.
 
“Change of Control” has the meaning set forth in the Series E Certificate of
Designation.
 
“Closing Date” means the date hereof.
 
“Common Expiration Date” means the date on which the Trailer Investors cease to
hold, or cease to “beneficially own” (within the meaning of Rule 13d-3 under the
Exchange Act) at least 10% of the issued and outstanding Common Stock of the
Company.
 
“Common Investors” means, collectively, (a) the Trailer Investors, to the extent
that the Trailer Investors then hold the Warrant and/or any Registrable
Securities, and (b) the Investors who beneficially own a number of Registrable
Securities (including, for this purpose, Registrable Securities issuable upon
exercise of a Warrant then held by each such Investor) equal to or greater than
one-third of the Registrable Securities that were issuable pursuant to the
Warrant on the date hereof.
 
“Common Stock” means the Company’s common stock, par value $0.01 per share, and
any securities into which such shares may hereinafter be reclassified.
 
“Company Indemnified Person” has the meaning set forth in Section 2.7(b).
 
“Company” has the meaning set forth in the preamble.
 
“Control” (including the terms “Controlling,” “Controlled by” or “under common
Control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Effectiveness Period” has the meaning set forth in Section 2.4(a)(i).
 
“Election Period” has the meaning set forth in Section 3.1(c).
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 
2

--------------------------------------------------------------------------------

 

“Fair Market Value” means, for the purposes of valuing the Common Stock, the
average of the closing prices of the Common Stock on the New York Stock Exchange
reporting system or on the principal stock exchange where Common Stock is traded
(as reported in The Wall Street Journal) for a period of five days consisting of
(i) for the purposes of Section 3.1, the date on which the Subsequent Financing
Notice is delivered and the four consecutive trading days prior to such date,
and (ii) for the purposes of Section 7.2, (A) the date on which the Repurchase
Request is delivered or (B) the date on which an Event of Default first occurs,
as applicable, and the four consecutive trading days prior to such date;
provided that, in each case, if the Common Stock is not traded on any exchange
or over-the-counter market, then the Fair Market Value shall be jointly
determined in good faith by the Board and the Majority Common Investors.
 
“Filing Deadline” has the meaning set forth in Section 2.1(a).
 
“Financial Performance Levels” means any financial covenant (as such term is
commonly understood with respect to credit agreements) as may be in force from
time to time under the Senior Loan Agreement after the relevant test contained
in such financial covenant has been modified by 5% in favor of the Company and
its Subsidiaries.
 
“GAAP” means United States generally accepted accounting principles,
consistently applied, as in effect from time to time.
 
“Governance Committee” has the meaning set forth in Section 4.1.
 
“Indebtedness” means, without duplication, all obligations (including all
obligations for principal, interest, premiums, penalties, fees, and breakage
costs) of the Company and its Subsidiaries (i) in respect of indebtedness for
money borrowed (whether current, short-term or long-term, secured or unsecured,
and including all overdrafts and negative cash balances) and indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which the Company or any of its Subsidiaries is responsible or
liable; (ii) issued or assumed as the deferred purchase price of property or
services, all conditional sale obligations and all obligations under any title
retention agreement (but excluding trade accounts payable and other accrued
current liabilities arising in the ordinary course of business); (iii) under
leases required to be capitalized in accordance with GAAP; (iv) secured by a
Lien against any of its property or assets; (v) for bankers’ acceptances or
similar credit transactions issued for the account of the Company or any of its
Subsidiaries; (vi) under any currency or interest rate swap, hedge or similar
protection device; (vii) under any letters of credit, performance bonds or
surety obligations; (viii) under any capital debts, deferred maintenance capital
expenditures, distributions payable or income taxes payable; and (ix) in respect
of all obligations of other Persons of the type referred to in clauses (i)
through (viii) the payment of which the Company or any of its Subsidiaries is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations.
 
“Indemnified Liabilities” has the meaning set forth in Section 8.1.
 
“Initial Registration Statement” has the meaning set forth in Section 2.1(a).
 
“Investor” or “Investors” means, as applicable, Trailer and/or any of its
Permitted Transferees.
 
“Investor Directors” has the meaning set forth in Section 4.1.

 
3

--------------------------------------------------------------------------------

 

“Investor Director Seats” has the meaning set forth in Section 4.1.
 
“Investor Indemnified Person” has the meaning set forth in Section 2.7(a).
 
“Leverage Ratio” has the meaning set forth in Section 5.1(a)(v).
 
“Lien” means any mortgage, pledge, lien, deed of trust, conditional sale or
other title retention agreement, charge or other security interest or
encumbrance securing obligations for the payment of money.
 
“Majority Common Investors” means the Common Investors from time to time holding
at least a majority, in the aggregate, of the Registrable Securities then
outstanding and the rights to acquire Registrable Securities.
 
“Majority Preferred Investors” means the Investors from time to time holding at
least a majority of the Preferred Stock then outstanding.
 
“Majority Trailer Investors” means the Trailer Investors from time to time
holding (i) at least a majority of the Preferred Stock then held by all Trailer
Investors or (ii) at least a majority, in the aggregate, of the Registrable
Securities then held by all Trailer Investors and the rights to acquire
Registrable Securities then held by all Trailer Investors.
 
“NYSE Limitation” means the maximum number of securities of the Company that
could be issued by the Company to the Trailer Investors without triggering a
requirement to obtain the approval of the Company’s shareholders of such
issuance pursuant to Section 312.03 of the New York Stock Exchange Listed
Company Manual, as in effect on the date of issuance of such shares of Common
Stock.
 
“Outside Date” has the meaning set forth in Section 7.2.
 
“Permitted Transferee” means (i) with respect to the Preferred Stock, any Person
who acquires all or any portion of the Preferred Stock from Trailer (or any
other Permitted Transferee) after the Closing Date, and (ii) with respect to the
Warrant or the Warrant Shares, any Person who acquires all or any portion of the
Warrant or the Registrable Securities from Trailer (or any other Permitted
Transferee) following the Closing Date.  Any such transferee shall become bound
by the terms of this Agreement as an additional Preferred Investor, Investor
and/or Common Investor, as applicable, by executing and delivering to the
Company a joinder agreement in form and substance reasonably acceptable to the
Company and such transferee.  The Company shall be furnished with at least three
Business Days’ prior written notice of the name and address of such transferee
and the Securities being Transferred, the representation by the transferee that
such Transfer is being made in accordance with the applicable requirements of
this Agreement and with all laws applicable thereto.  Following the execution
and delivery of such joinder agreement by the Company and such transferee, such
transferee shall constitute one of the Preferred Investors, Investors and/or
Common Investors, as applicable, referred to in this Agreement and shall have
all of the rights and obligations of a Preferred Investor, Investor and/or
Common Investor, as applicable, hereunder.

 
4

--------------------------------------------------------------------------------

 

“Person” means any individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or
other form of entity not specifically listed in this definition.
 
“Preferred Expiration Date” means the date on which the Trailer Investors cease
to hold at least a majority of the Preferred Stock then outstanding.
 
“Preferred Investors” means, collectively, the Investors from time to time
holding the shares of Preferred Stock then outstanding.
 
“Preferred Stock” means, collectively, the Series E Preferred, the Series F
Preferred and the Series G Preferred, if any.
 
“Pro Rata Portion” has the meaning set forth in Section 3.1(d).
 
“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to such
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.
 
“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Put Purchase Price” has the meaning set forth in Section 7.2(b).
 
“Put Shares” has the meaning set forth in Section 7.2(b).
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such Registration Statement or document.
 
“Registrable Securities” means, collectively, (i) the Warrant Shares and (ii)
any other securities issued or issuable with respect to or in exchange for
Registrable Securities; provided that a security shall cease to be a Registrable
Security upon (A) sale pursuant to a Registration Statement or Rule 144 under
the Securities Act, or (B) such security becoming eligible for sale by the
Investor pursuant to Rule 144(b)(i)(1).
 
“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement (including the Initial
Registration Statement, the New Registration Statement, if any, and any
Remainder Registration Statements), amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement.
 
“Repurchase Request” has the meaning set forth in Section 7.2(b).

 
5

--------------------------------------------------------------------------------

 

“Restricted Payment” means: (i) any dividend, other distribution, repurchase or
redemption, direct or indirect, on account of any shares of any class of stock
of the Company or any of its Subsidiaries now or hereafter outstanding; (ii) any
payment or prepayment of principal of, premium, if any, or interest on, or any
redemption, conversion, exchange, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of the Company or any of its Subsidiaries now
or hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of the Company or any of its Subsidiaries now or
hereafter outstanding; and (iv) any payment by the Company or any of its
Subsidiaries or of any management, consulting or any fees to any Affiliate of
the Company, whether pursuant to a management agreement or otherwise, excluding
customary compensation of employees of the Company and its Subsidiaries.
 
“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Filings” means, collectively, all reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities Act or
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
prior two-year period.
 
“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the SEC staff and (ii) the Securities Act.
 
“Securities” means, collectively, (i) the shares of Preferred Stock issued
pursuant to the Purchase Agreement, (ii) the Warrant issued pursuant to the
Purchase Agreement, and (iii) the Warrant Shares issued upon exercise of the
Warrant.
 
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
 
“Senior Loan Agreement” means the Company’s Second Amended and Restated Loan and
Security Agreement, dated as of March 6, 2007, as amended by the Credit
Agreement Amendment, dated as of July 17, 2009 (as amended, modified or
otherwise restated from time to time) (the “Existing Loan Agreement”), and any
agreement relating to a refinancing, replacement or substitution of the loans
under the Existing Loan Agreement or any subsequent Senior Loan Agreement.
 
“Senior Loan Documents” means the “Loan Documents” as defined in the Existing
Loan Agreement and any other equivalent or similar term used in any subsequent
Senior Loan Agreement.
 
“Series E Certificate of Designation” means the Certificate of Designation of
Rights, Preferences, Privileges and Restrictions of Series E Preferred, in the
form attached as Exhibit D to the Purchase Agreement.

 
6

--------------------------------------------------------------------------------

 

“Series E Preferred” means Series E Redeemable Preferred Stock of the Company,
par value $0.01 per share, having the rights, preferences, privileges and
restrictions set forth in the Series E Certificate of Designation, together with
any securities into which such shares may be reclassified.
 
“Series F Certificate of Designation” means the Certificate of Designation of
Rights, Preferences, Privileges and Restrictions of Series F Preferred, in the
form attached as Exhibit E to the Purchase Agreement.
 
“Series F Preferred” means Series F Redeemable Preferred Stock of the Company,
par value $0.01 per share, having the rights, preferences, privileges and
restrictions set forth in the Series E Certificate of Designation, together with
any securities into which such shares may be reclassified.
 
“Series G Certificate of Designation” means the Certificate of Designation of
Rights, Preferences, Privileges and Restrictions of Series G Preferred, in the
form attached as Exhibit F to the Purchase Agreement.
 
“Series G Preferred” means the Series G Redeemable Preferred Stock, par value
$0.01 per share, having the rights, preferences, privileges and restrictions set
forth in the Series G Certificate of Designation, together with any securities
into which such shares may be reclassified.
 
“Specified Event of Default” means any Event of Default described in Section
7.1(a), Section 7.1(b), Section 7.1(c), Section 7.1(d), Section 7.1(e) (provided
that, in the case of any Event of Default arising out of Section 5.1 or Article
VI, such Event of Default arose out of any intentional or willful action or
omission taken or suffered by the Company or any of its Subsidiaries) or Section
7.1(f) (provided that, in the case of any Event of Default arising out of
Section 5.2, such Event of Default arose out of any intentional or willful
action or omission taken or suffered by the Company or any of its Subsidiaries).
 
“Sub Board” has the meaning set forth in Section 4.7.
 
“Subsequent Financing” means any private issuance of debt or equity securities
or other private financing transaction that, in each case, is consummated by the
Company (or any of its Subsidiaries, as applicable) following the Closing Date;
provided that any issuance of debt securities pursuant to the Senior Loan
Agreement shall not constitute a Subsequent Financing under this Agreement.
 
“Subsequent Financing Notice” has the meaning set forth in Section 3.1(b).
 
“Subsidiary,” when used with respect to any Person, means any other Person of
which (i) in the case of a corporation, at least (A) a majority of the equity
and (B) a majority of the voting interests are owned or Controlled, directly or
indirectly, by such first Person, by any one or more of its Subsidiaries, or by
such first Person and one or more of its Subsidiaries or (ii) in the case of any
Person other than a corporation, such first Person, one or more of its
Subsidiaries, or such first Person and one or more of its Subsidiaries (A) owns
a majority of the equity interests thereof and (B) has the power to elect or
direct the election of a majority of the members of the governing body thereof.

 
7

--------------------------------------------------------------------------------

 

“Total Value” means, at any particular time and with respect to any Investor, an
amount equal to (i) the aggregate Fair Market Value of any Warrant Shares held
by such Investor at such time, plus (ii) the aggregate Fair Market Value of any
Warrant Shares issuable to such Investor upon exercise of the Warrant by such
Investor at such time, plus (iii) the aggregate liquidation value (plus
accumulated, accrued and unpaid dividends) of the Preferred Shares held by such
Investor at such time.
 
“Trailer” has the meaning set forth in the preamble.
 
“Trailer Investors” means (i) Trailer and (ii) any other Person that is a
Permitted Transferee of Trailer that is an Affiliate of Trailer (including for
this purpose only any investor (and its Affiliates) in any investment fund
managed by Lincolnshire Management, Inc.).
 
“Transaction Documents” means this Agreement, the Certificates of Designation,
the Warrant, the Purchase Agreement and all other documents delivered or
required to be delivered by any party hereto pursuant to the Purchase Agreement.
 
“Transfer” means any transfer, sale, assignment, pledge, conveyance, loan,
hypothecation or other encumbrance or disposition of the Warrant, the Warrant
Shares and/or the Preferred Stock.
 
“Transfer Agent” has the meaning set forth in Section 2.4(b).
 
“Warrant” means, collectively, (i) the Warrant to purchase shares of Common
Stock issued to Trailer pursuant to the Purchase Agreement on the date hereof,
the form of which is attached to the Purchase Agreement as Exhibit A thereto,
and (ii) any warrants issued in replacement or exchange, or in connection with a
Transfer, thereof.
 
“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrant.
 
ARTICLE II

 
REGISTRATION RIGHTS
 
Section 2.1           Mandatory Registration.
 
(a)           Promptly, but no later than thirty days after, the Closing Date
(the “Filing Deadline”), the Company shall prepare and file with the SEC one
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Company, then on (i) Form S-1 or (ii) such other form of registration statement
as is then available to effect a registration for resale of the Registrable
Securities, subject, in the case of clause (ii) above, to the Majority Common
Investors’ prior written consent), covering the resale of the Registrable
Securities in an amount at least equal to the Warrant Shares (the “Initial
Registration Statement”).  The Initial Registration Statement also shall cover,
to the extent allowable under the Securities Act and the rules promulgated
thereunder (including Rule 416), such indeterminate number of additional shares
of Common Stock resulting from stock splits, stock dividends, similar
transactions or other adjustments provided for in the Warrant with respect to
the Registrable Securities.  The Initial Registration Statement shall not
include any shares of Common Stock or other securities for the account of any
other holder without the prior written consent of the Majority Common
Investors.  Each Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 2.4(a)(iii) to the Common Investors and
their counsel prior to its filing or other submission.

 
8

--------------------------------------------------------------------------------

 

(b)           At such time as additional shares of Common Stock (“Additional
Shares”) become issuable upon the exercise of the Warrant (whether due to an
adjustment under the Warrant or otherwise), the Company shall prepare and file
with the SEC one or more Registration Statements on Form S-3 or amend any
Registration Statement filed pursuant to Section 2.1(a), if such Registration
Statement has not previously been declared effective (or, if Form S-3 is not
then available to the Company, then on (i) Form S-1 or (ii) such other form of
registration statement as is then available to effect a registration for resale
of such Additional Shares, subject, in the case of clause (ii) above, to the
Majority Common Investors’ prior written consent) covering the resale of the
Additional Shares, but only to the extent the Additional Shares are not at the
time covered by an effective Registration Statement.  Such Registration
Statement also shall cover, to the extent allowable under the Securities Act and
the rules promulgated thereunder (including Rule 416), such indeterminate number
of additional shares of Common Stock resulting from stock splits, stock
dividends or similar transactions with respect to the Additional Shares.  Such
Registration Statement shall not include any shares of Common Stock or other
securities for the account of any other holder without the prior written consent
of the Majority Common Investors.
 
(c)           Notwithstanding the registration obligations set forth in this
Section 2.1, in the event that the SEC informs the Company that all of the
Registrable Securities may not, as a result of the application of Rule 415 or
any other applicable securities law, rule or regulation, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to (i) promptly inform each of the Common Investors thereof, and (ii) use
all best efforts to promptly file amendments to the Initial Registration
Statement as required by the Commission and/or (iii) promptly withdraw the
Initial Registration Statement and promptly file a new registration statement (a
“New Registration Statement”), in either case, covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-3 or
such other form available to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
New Registration Statement, the Company shall be obligated to use all reasonable
best efforts to advocate with the SEC for the registration of all of the
Registrable Securities in accordance with the SEC Guidance, including the Manual
of Publicly Available Telephone Interpretations D.29.  In the event that the
Company amends the Initial Registration Statement or files a New Registration
Statement, as the case may be, under clauses (ii) or (iii) above, the Company
will use all reasonable best efforts to file with the SEC, as promptly as
allowed by the SEC or the SEC Guidance provided to the Company or to registrants
of securities in general, one or more registration statements on Form S-3 or
such other form available to register for resale those Registrable Securities
that were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statements”).

 
9

--------------------------------------------------------------------------------

 

Section 2.2           Allowed Delay. For not more than twenty consecutive days
or for a total of not more than forty-five days in any twelve-month period, the
Company may delay the disclosure of material non-public information concerning
the Company by suspending the use of any Prospectus included in any registration
contemplated by Section 2.1, containing such information, the disclosure of
which at the time is not, in the good faith opinion of the Board, in the best
interests of the Company (an “Allowed Delay”); provided that the Company shall
promptly (a) notify the Common Investors in writing of the existence of (but in
no event, without the prior written consent of an Investor, shall the Company
disclose to such Investor any of the facts or circumstances regarding) material
non-public information giving rise to an Allowed Delay, (b) advise the Common
Investors in writing to cease all sales under a Registration Statement until the
end of the Allowed Delay and (c) use all reasonable best efforts to terminate an
Allowed Delay as promptly as practicable.
 
Section 2.3           Expenses. The Company will pay all expenses associated
with the registration contemplated by Section 2.1, including filing and printing
fees, the Company’s counsel and accounting fees and expenses, costs associated
with clearing the Registrable Securities for sale under applicable state
securities laws, listing fees, reasonable fees and expenses of one counsel to
the Common Investors, underwriters’ fees and expenses, and the Common Investors’
reasonable out-of-pocket expenses in connection with the registration, but
excluding discounts, commissions, selling brokers, dealer managers or similar
securities industry professionals with respect to the Registrable Securities
being sold.
 
Section 2.4           Company Obligations.
 
(a)           The Company will use all reasonable best efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible (but subject
to the limitations set forth set forth in Section 2.2):
 
(i)           use all reasonable best efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the earlier of (A) the date on which all Registrable
Securities covered by such Registration Statement have been sold, and (B) the
date on which all Registrable Securities covered by such Registration Statement
may be sold pursuant to Rule 144(b)(i)(1) (the “Effectiveness Period”), and
advise the Common Investors in writing when the Effectiveness Period has
expired;
 
(ii)          prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement and the Prospectus as may be necessary
to keep such Registration Statement continuously effective, supplemented and
amended for the Effectiveness Period and to comply with the provisions of the
Securities Act and the Exchange Act with respect to the distribution of all of
the Registrable Securities covered thereby;
 
(iii)         provide copies to and permit counsel designated by the Common
Investors to review each Registration Statement and all amendments and
supplements thereto no fewer than five Business Days prior to their filing with
the SEC and not file any document to which such counsel reasonably objects;

 
10

--------------------------------------------------------------------------------

 

(iv)        furnish to the Common Investors and their legal counsel (A) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company (but not later than three Business Days after the filing
date, receipt date or sending date, as the case may be) one copy of each
Registration Statement and any amendment thereto, each preliminary prospectus,
free-writing prospectus and Prospectus and each amendment or supplement thereto,
and each letter written by or on behalf of the Company to the SEC or the staff
of the SEC, and each item of correspondence from the SEC or the staff of the
SEC, in each case, relating to such Registration Statement (other than any
portion thereof which contains information for which the Company has sought
confidential treatment), and (B) such number of copies of a Prospectus,
including a preliminary prospectus, any free-writing prospectus and all
amendments and supplements thereto and such other documents as each Common
Investor may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Common Investor that are covered by each
Registration Statement;
 
(v)         use all reasonable best efforts to (A) prevent the issuance of any
stop order or other suspension of effectiveness and, (B) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
 
(vi)        prior to any public offering of Registrable Securities, use all
reasonable best efforts to register or qualify or cooperate with the Common
Investors and their counsel in connection with the registration or qualification
of such Registrable Securities for offer and sale under the securities or blue
sky laws of such jurisdictions requested by the Common Investors and do any and
all other acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (A) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 2.4(a)(vi), (B) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
2.4(a)(vi), or (C) file a general consent to service of process in any such
jurisdiction;
 
(vii)       use all reasonable best efforts to cause all Registrable Securities
covered by each Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;
 
(viii)      promptly notify the Common Investors, at any time when a Prospectus
relating to Registrable Securities is required to be delivered under the
Securities Act (including during any period when the Company is in compliance
with Rule 172), upon discovery that, or upon the happening of any event as a
result of which, the Prospectus included in any Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and at the
request of any Common Investor, promptly prepare, file with the SEC pursuant to
Rule 172 and furnish to such Common Investor a supplement to or an amendment of
such Prospectus as may be necessary so that such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 
11

--------------------------------------------------------------------------------

 

(ix)         otherwise use all reasonable best efforts to comply with all
applicable rules and regulations of the SEC under the Securities Act and the
Exchange Act, including Rule 172, notify the Common Investors promptly if the
Company no longer satisfies the conditions of Rule 172 and take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder; and make available to its security holders, as
soon as reasonably practicable, but not later than the Availability Date (as
defined below), an earnings statement covering a period of at least twelve
months, beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder (for the purpose of
this Section 2.4(a)(ix), “Availability Date” means the 45th day following the
end of the fourth fiscal quarter that includes the effective date of such
Registration Statement, except that, if such fourth fiscal quarter is the last
quarter of the Company’s fiscal year, “Availability Date” means the 90th day
after the end of such fourth fiscal quarter); and
 
(x)          use all reasonable best efforts to take all other steps necessary
or reasonably required to effect the registration of the Registrable Securities
covered by each Registration Statement contemplated hereby.
 
(b)           Upon the earlier of (i) Rule 144(b)(i) or (b)(iv) becoming
available the Company, (ii) any sale pursuant to Rule 144 (assuming the
transferor is not an Affiliate of the Company) or (iii) such time as a legend is
no longer required under applicable requirements of the Securities Act
(including controlling judicial interpretations and pronouncements issued by the
SEC), the Company shall (A) deliver to the transfer agent for the Common Stock
(the “Transfer Agent”) irrevocable instructions that the Transfer Agent shall
reissue a certificate representing shares of Common Stock without legends upon
receipt by such Transfer Agent of the legended certificates for such shares,
together with either (1) a customary representation by each Common Investor that
Rule 144(b)(i), Rule 144(b)(iv) or Rule 144 applies to the shares of Common
Stock represented thereby or (2) in connection with any sale of Common Stock by
the Common Investors pursuant to the registration contemplated by this
Agreement, and (B) cause its counsel to deliver to the Transfer Agent one or
more blanket opinions to the effect that the removal of such legends in such
circumstances may be effected under the Securities Act.  From and after the
earlier of such dates, upon the Majority Common Investors’ written request, the
Company shall promptly cause certificates evidencing the Majority Common
Investors’ Securities to be replaced with certificates which do not bear such
restrictive legends, and Warrant Shares subsequently issued upon due exercise of
the Warrant shall not bear such restrictive legends provided the provisions of
clause (i) above are satisfied with respect to such Warrant Shares.  When the
Company is required to cause unlegended certificates to replace previously
issued legended certificates, if unlegended certificates are not delivered to
the Common Investor within three Business Days of submission by such Common
Investors of legended certificate(s) to the Transfer Agent as provided above (or
to the Company, in the case of the Warrant), then the Company shall be liable to
the Common Investors for liquidated damages in an amount equal to 2.0% of the
aggregate purchase price of the Securities evidenced by such certificate(s) for
each thirty-day period (or portion thereof) beyond such three Business Day
period that the unlegended certificates have not been so delivered.

 
12

--------------------------------------------------------------------------------

 

(c)           With a view to making available to the Common Investors the
benefits of Rule 144 (or its successor rule) and any other rule or regulation of
the SEC that may at any time permit the Common Investors to sell shares of
Common Stock to the public without registration, the Company covenants and
agrees to:  (i) make and keep public information available, as those terms are
understood and defined in Rule 144, until the earlier of (A) six months after
such date as all of the Registrable Securities may be resold pursuant to Rule
144(b)(i)(1) or any other rule of similar effect or (B) such date as all of the
Registrable Securities shall have been resold; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
Exchange Act; and (iii) furnish to each Common Investor upon request, as long as
such Common Investor owns any Registrable Securities, (A) a written statement by
the Company that it has complied with the reporting requirements of the Exchange
Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Common Investor of any rule or
regulation of the SEC that permits the selling of any such Registrable
Securities without registration.
 
Section 2.5           Due Diligence Review; Information.
 
(a)           Upon reasonable prior notice, the Company shall make available,
during normal business hours, for inspection and review by the Common Investors
and the representatives of and advisors to the Common Investors, all financial
and other records, all SEC Filings and other filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Common Investors or any such representative or
advisor, in each case, in connection with each Registration Statement (including
in response to all questions and other inquiries reasonably made or submitted by
any of them), prior to and from time to time after the filing and effectiveness
of such Registration Statement for the sole purpose of enabling the Common
Investors and such representatives and advisors and their respective accountants
and attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement.
 
(b)           The Company shall not disclose material non-public information to
the Common Investors, or to advisors to or representatives of the Common
Investors, unless prior to disclosure of such information the Company identifies
such information as being material non-public information and provides the
Common Investors, such advisors and representatives with the opportunity to
accept or refuse to accept such material non-public information for review and
any Common Investor wishing to obtain such information enters into an
appropriate confidentiality agreement with the Company with respect thereto;
provided, however, that the foregoing shall not restrict the Company from
disclosing material non-public information to any director or Board Observer, or
to their advisors or representatives.
 
Section 2.6           Obligations of the Common Investors.
 
(a)           Each Common Investor shall promptly furnish in writing to the
Company such information regarding itself and the Registrable Securities held by
it as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.  At least ten Business Days
prior to the first anticipated filing date of each Registration Statement, the
Company shall notify each Common Investor of the information the Company
requires from such Common Investor if such Common Investor elects to have any of
the Registrable Securities included in such Registration Statement.  A Common
Investor shall provide such information to the Company at least three Business
Days prior to the first anticipated filing date of such Registration Statement
if such Common Investor elects to have any of the Registrable Securities
included in any Registration Statement.

 
13

--------------------------------------------------------------------------------

 

(b)           Each Common Investor, by its acceptance of the Registrable
Securities agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Common Investor has notified the Company in
writing of its election to exclude all of its Registrable Securities from such
Registration Statement.
 
(c)           Each Common Investor agrees that, upon receipt of any notice from
the Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2.2 or (ii) the happening of an event pursuant to Section 2.4(a)(viii),
such Common Investor will immediately discontinue disposition of Registrable
Securities pursuant to any Registration Statement covering such Registrable
Securities, until the Common Investor is advised by the Company that a
supplemented or amended Prospectus has been filed with the SEC and until any
related post-effective amendment is declared effective and, if so directed by
the Company, then the Common Investor shall deliver to the Company or destroy
(and deliver to the Company a certificate of destruction) all copies in such
Common Investor’s possession of the Prospectus covering the Registrable
Securities current at the time of receipt of such notice.
 
Section 2.7           Indemnification.
 
(a)           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless each Common Investor and its Affiliates and their respective
directors, officers, members, shareholders, fiduciaries, partners, employees,
Affiliates, representatives and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who Controls such Common
Investor (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the directors, officers, members, partners, employees,
Affiliates, representatives and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such Controlling Person (each, an
“Investor Indemnified Person”) from and against, without duplication, any and
all losses, claims, damages, liabilities, contingencies and expenses (including
reasonable attorneys’ fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof) to which
such Investor Indemnified Person may become subject as a result of or relating
to: (i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary Prospectus or final
Prospectus contained therein, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading; (iv)
any violation by the Company or its agents of any rule or regulation promulgated
under the Securities Act applicable to the Company or its agents and relating to
action or inaction required of the Company in connection with such registration;
or (v) any failure to register or qualify the Registrable Securities included in
any such Registration in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on any Common Investor’s behalf, and will
reimburse each Investor Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, contingency or expense; provided, however,
that the Company will not be liable to any Common Investor pursuant to this
Section if and to the extent that any such loss, claim, damage, liability,
contingency or expense arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by such Common Investor in writing specifically for
use in such Registration Statement or Prospectus.

 
14

--------------------------------------------------------------------------------

 

(b)           Indemnification by the Common Investors.  Each Common Investor
agrees, severally but not jointly, to indemnify and hold harmless the Company
and its Affiliates and their respective directors, officers, members,
shareholders, fiduciaries, partners, employees, Affiliates, representatives and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who Controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents, members, partners, employees, Affiliates, representatives and agents
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding a lack of such title or any other title) of such
Controlling Person (each, a “Company Indemnified Person”) from and against,
without duplication, any and all losses, claims, damages, liabilities,
contingencies and expenses (including reasonable attorneys’ fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) to which such Company Indemnified Person
may become subject as a result of or relating to any untrue statement of a
material fact or any omission of a material fact required to be stated in any
Registration Statement or Prospectus or preliminary prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Common Investor to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto.  In no event shall the liability of any
Common Investor be greater in amount than the dollar amount of the proceeds (net
of all expenses paid by such Common Investor in connection with any claim
relating to this Section 2.7 and the amount of any damages such Common Investor
has otherwise been required to pay by reason of such untrue statement or
omission) received by such Common Investor upon the sale of the Registrable
Securities included in any Registration Statement giving rise to such
indemnification obligation.

 
15

--------------------------------------------------------------------------------

 

(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (A) the indemnifying party
has agreed to pay such fees or expenses, or (B) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such Person or (C) in the reasonable judgment of any such
Person, based upon written advice of its counsel, a conflict of interest exists
between such Person and the indemnifying party with respect to such claims (in
which case, if the Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, then the indemnifying party shall not have the right to assume the
defense of such claim on behalf of such Person); and provided, further, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations hereunder, except to the
extent that such failure to give notice shall materially and adversely affect
the indemnifying party in the defense of any such claim or litigation.  It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties.  No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.
 
(d)           Contribution.  If for any reason the indemnification provided for
in Section 2.7(a) and Section 2.7(b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of all such losses, claims, damages,
liabilities, contingencies and expenses (including reasonable attorneys’ fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) in such proportion as is appropriate to
reflect the relative fault of the indemnified party and the indemnifying party,
as well as any other relevant equitable considerations.  No Person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person not guilty of
such fraudulent misrepresentation.  In no event shall the contribution
obligation of any Investor be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such Common Investor in connection with
any claim relating to this Section 2.7 and the amount of any damages such Common
Investor has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission) received by such Common
Investor upon the sale of the Registrable Securities giving rise to such
contribution obligation.
 
ARTICLE III

 
OTHER RIGHTS
 
Section 3.1           Right Of First Refusal

 
(a)           From and after the Closing Date until the Preferred Expiration
Date, the Trailer Investors shall have the right, at their election in
accordance with this Article III, to participate in any Subsequent
Financing.  The Trailer Investors may elect to provide all or any portion of the
Subsequent Financing.

 
16

--------------------------------------------------------------------------------

 

(b)           At least forty-five days prior to the anticipated consummation of
any Subsequent Financing, the Company shall deliver a written notice (each, a
“Subsequent Financing Notice”) to each Trailer Investor.  The Subsequent
Financing Notice shall disclose in reasonable detail the proposed terms and
conditions of the Subsequent Financing, the amount of proceeds intended to be
raised thereunder and the identity, and ownership of capital stock of the
Company (if applicable), of any other prospective participants in such
Subsequent Financing, and shall include a term sheet or similar document
relating thereto as an attachment.  The Subsequent Financing Notice shall
constitute a binding offer to enter into the Subsequent Financing with each
Trailer Investor on the terms and conditions set forth in such Subsequent
Financing Notice.
 
(c)           Each Trailer Investor may elect to participate in such Subsequent
Financing and shall have the right, subject to Section 3.1(e) below, to fund all
or any portion of the Subsequent Financing on the terms and subject to the
conditions specified in the Subsequent Financing Notice by delivering written
notice of such election to the Company within forty days after the delivery of
the Subsequent Financing Notice to the Trailer Investors (the “Election
Period”).  If the Trailer Investors elect to participate in the Subsequent
Financing, then the closing of the Subsequent Financing shall occur on the date
specified in the Subsequent Financing Notice or on such other date as otherwise
may be agreed by the Company and the Trailer Investors participating in such
Subsequent Financing.  If the Trailer Investors fail to deliver such election
notices prior to the end of the Election Period, then the Trailer Investors
shall be deemed to have notified the Company that they do not elect to
participate in such Subsequent Financing.
 
(d)           If any Trailer Investor declines to participate in the Subsequent
Financing with respect to its full Pro Rata Portion, then each Trailer Investor
electing to purchase its full Pro Rata Portion shall have the right to purchase
up to (i) its Pro Rata Portion of the Subsequent Financing, plus (ii) a pro rata
amount (based upon the relative amount of the participating Trailer Investors’
respective Pro Rata Portions) of the aggregate unallocated Pro Rata Portions of
the other Trailer Investors.  For purposes of clarity, (A) in the event that
there is any amount of a Subsequent Financing that is not requested to be
purchased by a Trailer Investor, then any other Trailer Investor shall have the
right to purchase such remaining amount of the Subsequent Financing and (B) in
no event shall the Trailer Investors have the right to purchase more than 100%
of the amount the Subsequent Financing described in any Subsequent Financing
Notice, in the aggregate.  For purposes hereof, “Pro Rata Portion” means a
fraction, the numerator of which is the Total Value of Securities held by a
Trailer Investor participating under this Section 3.1(d), and the denominator of
which is the sum of the aggregate Total Value of Securities held by all Trailer
Investors participating under this Section 3.1(d).
 
(e)           If any portion of a Subsequent Financing is not funded by the
Trailer Investors or the Person identified in the Subsequent Financing Notice
within sixty days after the delivery of the relevant Subsequent Financing Notice
to the Trailer Investors on the same terms described in such Subsequent
Financing Notice, then prior to consummating any subsequent Subsequent
Financing, the Company must deliver a new Subsequent Financing Notice to the
Trailer Investors and otherwise follow the procedures set forth in this Section
3.1 (and, for the avoidance of doubt, the Trailer Investors will again have the
right of participation set forth above in this Section 3.1).

 
17

--------------------------------------------------------------------------------

 

(f)           Notwithstanding any other provision in this Agreement to the
contrary, the Trailer Investors’ rights to participate in any Subsequent
Financing shall be subject to such participation not causing a violation of the
NYSE Limitation; provided, however, that the Company shall use all commercially
reasonable efforts to discuss and explore ways to enable the Trailer Investors
to participate in any Subsequent Financing in compliance with the NYSE
Limitation.
 
Section 3.2           Due Diligence in Connection with Subsequent
Financings.  The provisions of Section 2.5 shall apply mutatis mutandis to the
Trailer Investors’ due diligence review of any Subsequent Financings pursuant to
Article III.
 
ARTICLE IV

 
NOMINATION OF INVESTOR DIRECTORS
 
Section 4.1           Interim Appointment of Investor Directors. From and after
the Closing Date until the Common Expiration Date, the Majority Trailer
Investors may (which right shall be exercisable by Trailer so long as Trailer is
the Majority Trailer Investor)  nominate five directors (collectively, the
“Investor Directors”) to be elected to the Board.  Any such nominee for Investor
Director shall be subject to (a) the reasonable approval of the Board’s
Nominating and Corporate Governance Committee (the “Governance Committee”) (such
approval not to be unreasonably withheld, conditioned or delayed), and (b)
satisfaction of all legal and governance requirements regarding service as a
director of the Company; provided, that the Company shall at the reasonable
request of the Majority Trailer Investors, so long as such request is not
inconsistent with applicable law or exchange requirements, amend or modify any
such requirements so as not to any way impede the right of the Majority Trailer
Investors to nominate directors.  On the Closing Date, the Company shall cause
the following five initial Investor Directors to be elected and appointed to the
Board: Thomas J. Maloney, Michael J. Lyons, Vineet Pruthi, James G. Binch and
Andrew C. Boynton.  The Company from time to time shall take all actions
necessary or reasonably required such that the number of members on the Board
shall (a) except as otherwise provided herein, consist of no more than seven
non-Investor Directors, and (b) if necessary, be increased such that there are
sufficient seats on the Board for the Investor Directors to serve on the Board
and such vacancies (the “Investor Director Seats”) shall be filled by the
Investor Directors, effective as of the Closing Date (or, if later, then the
date that the Majority Trailer Investors determine (which right shall be
exercisable by Trailer so long as Trailer is the Majority Trailer Investor) to
appoint such Investor Directors).  Each Investor Director appointed pursuant to
this Section 4.1 shall continue to hold office until such Investor Director’s
term expires, subject, however, to prior death, resignation, retirement,
disqualification or termination of term of office as provided in Section 4.3.

 
18

--------------------------------------------------------------------------------

 

Section 4.2           Continuing Designation of Investor Directors. Prior to the
Common Expiration Date, at each meeting of the Company’s stockholders at which
the election of directors to the Investor Director Seats is to be considered,
the Company shall, subject to the provisions of Section 4.1 and Section 4.3,
nominate the Investor Director(s) designated by the Majority Trailer Investors
(which right shall be exercisable by Trailer so long as Trailer is the Majority
Trailer Investor) for election to the Board by the holders of voting capital
stock and solicit proxies from the Company’s stockholders in favor of the
election of Investor Directors.  Subject to the provisions of Section 4.1 and
Section 4.3, the Company shall use all reasonable best efforts to cause each
Investor Director to be elected to the Board (including voting all unrestricted
proxies in favor of the election of such Investor Director and including
recommending approval of such Investor Director’s appointment to the Board) and
shall not take any action which would diminish the prospects of such Investor
Director(s) of being elected to the Board.
 
Section 4.3           Termination of Investor Director Designation Rights.  The
right of the Majority Trailer Investors to designate the Investor Directors
pursuant to Section 4.1 and Section 4.2 shall terminate on the Common Expiration
Date.  If the right of the Majority Trailer Investors to nominate Investor
Directors terminates pursuant to the immediately preceding sentence, then each
Investor Director shall promptly submit his or her resignation as a member of
the Board and each applicable Sub Board with immediate effect.
 
Section 4.4           Resignation; Removal; Vacancies.
 
(a)           Any elected Investor Director may resign from the Board at any
time by giving written notice to the Board.  The resignation is effective
without acceptance when the notice is given to the Board, unless a later
effective time is specified in the notice.
 
(b)           So long as the Majority Trailer Investors retain the right to
designate Investor Directors, the Company shall use all reasonable best efforts
to remove any Investor Director only if so directed in writing by the Majority
Trailer Investors.
 
(c)           In the event of a vacancy on the Board resulting from the death,
disqualification, resignation, retirement or termination of term of office of an
Investor Director nominated by the Majority Trailer Investors, the Company shall
use all reasonable best efforts to fill such vacancy with a representative
designated by the Majority Trailer Investors as provided hereunder, in either
case, to serve until the next annual or special meeting of the stockholders (and
at such meeting, such representative, or another representative designated by
the Majority Trailer Investors, will be elected to the Board in the manner set
forth in Section 4.2).
 
Section 4.5           Fees and Expenses. The Investor Directors and the Board
Observer, if any, shall be entitled to reimbursement of reasonable expenses
incurred in such capacities, but shall not otherwise be entitled to any
compensation from the Company in such capacities as Investor Directors or the
Board Observer.
 
Section 4.6           Board Observer. Until the Majority Trailer Investors cease
to hold, or cease to “beneficially own” (within the meaning of Rule 13d-3 under
the Exchange Act) at least 2% of the issued and outstanding Common Stock of the
Company, the Majority Trailer Investors (which right shall be exercisable by
Trailer so long as Trailer is the Majority Trailer Investor) shall have the
right to designate one non-compensated, non-voting observer (the “Board
Observer”) to attend all meetings of the Board as an observer.  The Board
Observer shall not attend executive sessions or committee meetings without the
consent of the majority of the members of the Board or committee members;
provided that the Board Observer shall be entitled to attend all meetings of the
Audit Committee.  The Board Observer shall be entitled to notice of all meetings
of the Board and the Audit Committee in the manner that notice is provided to
members of the Board or the Audit Committee, as applicable, shall be entitled to
receive all materials provided to members of the Board and the Audit Committee,
shall be entitled to attend (whether in person, by telephone, or otherwise),
subject to the restriction set forth in the immediately preceding sentence, all
meetings of the Board and the Audit Committee as a non-voting observer.

 
19

--------------------------------------------------------------------------------

 

Section 4.7           Subsidiary Boards; Committees. Subject to (a) the
reasonable approval of the Governance Committee (such approval not to be
unreasonably withheld, conditioned or delayed), and (b) satisfaction of all
legal and governance requirements regarding service as a director or member of
any committee of the Company or any of its Subsidiaries, at the request of the
Majority Trailer Investors, the Company shall cause the Investor Directors to
have proportional representation (relative to their percentage on the whole
Board, but in no event less than one representative) on the boards (or
equivalent governing body) of each Subsidiary (each, a “Sub Board”), and each
committee of the Board (other than the Audit Committee of the Board (the “Audit
Committee”) to the extent prohibited by applicable law or exchange requirements
but shall allow one representative to attend meetings of the Audit Committee as
a non-voting observer) and each Sub Board.  The Company shall at the reasonable
request of the Majority Trailer Investors, so long as such request is not
inconsistent with applicable law or exchange requirements, amend or modify any
requirements regarding service as a director or member of any committee of the
Company or any of its Subsidiaries.
 
Section 4.8           Reporting Information.  With respect to each Investor
Director designated pursuant to the provisions of this Article IV, the Trailer
Investors shall use their reasonable best efforts to cause each Investor
Director to provide to the Company all necessary assistance and information
related to such Investor Director that is required under Regulation 14A under
the Exchange Act to be disclosed in solicitations of proxies or otherwise,
including such Person’s written consent to being named in the proxy statement
(if applicable) and to serving as a director if elected.
 
Section 4.9           Directors and Officers Insurance; Indemnification
Agreements.
 
(a)           The Company shall purchase and maintain directors’ and officers’
liability insurance policy covering each Investor Director effective from the
Closing Date (or such later date as such Investor Director is appointed pursuant
to Section 4.1 or Section 4.2) and shall purchase and maintain for a period of
not less than six years from the date of any Investor Director’s death,
resignation, retirement, disqualification or termination of term of office as
provided in Section 4.3, a directors’ and officers’ liability insurance tail
policy for such Investor Director.
 
(b)           The Company shall enter into a separate Indemnification Agreement
with each of the Investor Directors substantially in the form set forth as
Exhibit C to the Purchase Agreement.

 
20

--------------------------------------------------------------------------------

 

ARTICLE V

 
CONSENT RIGHTS
 
Section 5.1           Approval of the Majority Trailer Investors.
 
(a)           From and after the Closing Date until the Preferred Expiration
Date, the Company and the Board shall not, and shall take all action possible to
ensure that each Subsidiary of the Company shall not, without the prior written
consent of the Majority Trailer Investors (which consent may be withheld in
their sole discretion) take any of the following actions or engage in any of the
following transactions:
 
(i)           directly or indirectly declare or make any Restricted Payment
except for payments with respect to the Preferred Stock (including redemption
thereof) as permitted by the Certificates of Designation;
 
(ii)           authorize, issue or enter into any agreement providing for the
issuance (contingent or otherwise) of (A) any notes or debt securities
containing equity or voting features (including any notes or debt securities
convertible into or exchangeable for capital stock or other equity securities,
issued in connection with the issuance of capital stock or other equity
securities or containing profit participation features) or (B) any capital
stock, other equity securities or equity-linked securities (or any securities
convertible into or exchangeable for any capital stock or other equity
securities), except for the issuance of the Registrable Securities;
 
(iii)         make any loans or advances to, guarantees for the benefit of, or
investments in, any Person (other than the Company or a wholly-owned direct or
indirect Subsidiary of the Company), except for (A) reasonable advances to
employees in the ordinary course of business consistent with past practice, (B)
investments having a stated maturity no greater than one year from the date on
which the Company or any of its Subsidiaries makes such investment in (1)
obligations of the United States government or any agency thereof or obligations
guaranteed by the United States government, (2) certificates of deposit of
commercial banks having combined capital and surplus of at least $500 million
and fully insured by the Federal Deposit Insurance Corporation, or (3)
commercial paper with a rating of at least “Prime-1” by Moody’s Investors
Service, Inc., and (C) investments expressly permitted pursuant to Section
5.1(a)(v);
 
(iv)        liquidate, dissolve or effect a recapitalization or reorganization
in any form of transaction (including any reorganization into a limited
liability company, a partnership or any other non-corporate entity which is
treated as a partnership for federal income tax purposes), unless, in the case
of a recapitalization or reorganization, such transaction would result in a
Change of Control and the Company pays to the holders of the Preferred Stock all
amounts then due and owing under the Preferred Stock (including the premium
payable in connection with any redemption relating to a Change of Control) prior
to or contemporaneous with the consummation of such transaction;

 
21

--------------------------------------------------------------------------------

 

(v)         directly or indirectly acquire or enter into, or permit any
Subsidiary to acquire or enter into, any interest in any Person, business or
joint venture (in each case, whether by a purchase of assets, purchase of stock,
merger or otherwise), except for acquisitions involving aggregate consideration
(whether payable in cash or otherwise) not to exceed $5,000,000 in the aggregate
if, at the time of any such acquisition, the Company and its Subsidiaries have
availability for draw-downs under the Senior Loan Agreement in an amount equal
to or exceeding $20,000,000 and the ratio of the aggregate Indebtedness of the
Company and its Subsidiaries as of the most recent month end to the previous
twelve-month EBITDA (as each such term is defined in the Senior Loan Agreement,
as in effect on the date hereof) (such ratio, the “Leverage Ratio”) after giving
effect to such acquisition is less than 6:1;
 
(vi)        reclassify or recapitalize any securities of the Company or any of
its Subsidiaries, unless such reclassification or recapitalization would result
in a Change of Control and the Company pays to the holders of the Preferred
Stock all amounts then due and owing under the Preferred Stock (including the
premium payable in connection with any redemption relating to a Change of
Control) prior to or contemporaneous with the consummation of such
reclassification or recapitalization;
 
(vii)       enter into, or permit any Subsidiary to enter into, any line of
business other than the lines of business in which those entities are currently
engaged and other activities reasonably related thereto;
 
(viii)      enter into, amend, modify or supplement any agreement, commitment or
arrangement with any of the Company’s or any of its Subsidiaries’ Affiliates,
except for customary employment arrangements and benefit programs on reasonable
terms and except as otherwise expressly contemplated by this Agreement or the
Purchase Agreement;
 
(ix)         create, incur, guarantee, assume or suffer to exist, or permit any
Subsidiary to create, incur, guarantee, assume or suffer to exist, any
Indebtedness, other than (A) Indebtedness pursuant to the Existing Loan
Agreement (and refinancings thereof in an aggregate principal amount not in
excess $100,000,000 on substantially similar terms), and (B) Indebtedness in an
aggregate amount not to exceed $10,000,000, provided that, in the case of this
subclause (B), such Indebtedness is created, incurred, guaranteed, assumed or
suffered to exist solely to satisfy the Company’s and its Subsidiaries’ working
capital requirements and the interest rate per annum applicable to such
Indebtedness does not exceed 9% and the Leverage Ratio after giving effect to
such creation, incurrence, guaranty, assumption of sufferance does not exceed
3:1;
 
(x)           (A) engage in any transaction that results in a Change of Control
unless the Company pays to the holders of the Preferred Stock all amounts then
due and owing under the Preferred Stock (including the premium payable in
connection with any redemption relating to a Change of Control) prior to or
contemporaneous with the consummation of such transaction, or (B) sell, lease or
otherwise dispose of more than 2% of the consolidated assets of the Company and
its Subsidiaries (computed on the basis of book value, determined in accordance
with GAAP, or fair market value, determined by the Board in its reasonable good
faith judgment) in any transaction or series of related transactions, other than
(1) sales of inventory in the ordinary course of business, (2) the arm’s
length sale to a third Person that is not an Affiliate of the Company or any of
its Subsidiaries of the real estate and manufacturing facilities of the Company
that have been previously identified to Trailer, and (3) in the event that such
transaction would result in a Change of Control and the Company pays to the
holders of the Preferred Stock all amounts then due and owing under the
Preferred Stock (including the premium payable in connection with any redemption
relating to a Change of Control) prior to or contemporaneous with the
consummation of such transaction;

 
22

--------------------------------------------------------------------------------

 

(xi)         become subject to any agreement or instrument which by its terms
would (under any circumstances) restrict (A) the right of any Subsidiary to make
loans or advances or pay dividends to, transfer property to, or repay any
Indebtedness owed to, the Company or any Subsidiary or (B) restrict the
Company’s or any of its Subsidiaries’ right or ability to perform the provisions
of this Agreement or any of the other Transaction Documents or to conduct its
business as currently conducted;
 
(xii)        make any amendment to or rescind (including, in each case, by
merger or consolidation) any provision of the certificate of incorporation,
articles of incorporation, by-laws or similar organizational documents of the
Company or any of its Subsidiaries, or file any resolution of the board of
directors, board of managers or similar governing body with the applicable
secretary of state of the state of formation of the Company or any of its
Subsidiaries which would increase the number of authorized shares of Common
Stock or Preferred Stock or adversely affect or otherwise impair the rights of
the Investors under the Transaction Documents (including the relative
preferences and priorities of the Preferred Stock); or
 
(xiii)       (A) increase the size of the Board or any Sub Board or (B) create
or change any committee of the Board or any Sub Board.
 
(b)           If the Company violates or is in breach of the Financial
Performance Levels, until the Preferred Expiration Date, the Company and the
Board shall not, and shall take all action possible to ensure that each
Subsidiary of the Company shall not, without the prior written consent of the
Majority Trailer Investors (which consent may be withheld in their sole
discretion) take any of the following actions or engage in any of the following
transactions:
 
(i)           approve the annual budget of the Company and its Subsidiaries for
any fiscal year or deviate from any annual budget by more than 10% in the
aggregate; or
 
(ii)          approve the employment or termination by the Board of any member
of senior management of the Company.
 
Section 5.2           Affirmative Covenants.  From and after the Closing Date
until the Preferred Expiration Date, the Company and the Board shall, and shall
take all action possible to ensure that each Subsidiary of the Company shall,
unless it has received the prior written consent of the Majority Trailer
Investors (which consent may be withheld in their sole discretion):
 
(a)           at all times cause to be done all things necessary or reasonably
required to maintain, preserve and renew its corporate existence and all
material licenses, authorizations and permits necessary or reasonably required
to the conduct of its businesses;
 
(b)           maintain and keep its material properties in good repair, working
order and condition (normal wear and tear excepted), and from time to time make
all necessary or reasonably required repairs, renewals and replacements so that
its businesses may be properly and advantageously conducted in all material
respects at all times; provided that in no event shall this Section 5.2(b) be
deemed to require the making of capital expenditures in excess of the amount
approved by the Board;

 
23

--------------------------------------------------------------------------------

 

(c)           pay and discharge when payable all taxes, assessments and
governmental charges imposed upon its properties or upon the income or profits
therefrom (in each case, before the same becomes delinquent and before penalties
accrue thereon) and all material claims for labor, materials or supplies which
if unpaid would by law become a Lien upon any of its property, unless and to the
extent that the same are being contested in good faith and by appropriate
proceedings and adequate reserves (as determined in accordance with generally
accepted accounting principles, consistently applied) have been established on
its books and financial statements with respect thereto;
 
(d)           comply with all other material obligations which it incurs
pursuant to any Material Contract (as such term is defined in the Purchase
Agreement), as such obligations become due, unless and to the extent that the
same are being contested in good faith and by appropriate proceedings and
adequate reserves (as determined in accordance with generally accepted
accounting principles, consistently applied) have been established on its books
and financial statements with respect thereto;
 
(e)           comply with all applicable laws, rules and regulations of all
governmental authorities in all material respects;
 
(f)           apply for and continue in force with reputable insurance companies
adequate insurance covering risks of such types and in such amounts as are
customary for companies of similar size as the Company and its Subsidiaries and
engaged in similar lines of business as the Company and its Subsidiaries;
 
(g)           maintain proper books of record and account which present fairly
in all material respects its financial condition and results of operations and
make provisions on its financial statements for all such proper reserves as in
each case are required in accordance with GAAP; and
 
(h)           reserve and keep available out of the authorized but unissued
shares of Common Stock, solely for the purpose of providing for the exercise of
the Warrant, such number of shares of Common Stock as shall from time to time
equal the number of shares sufficient to permit the exercise of the Warrant.
 
ARTICLE VI

 
INFORMATION RIGHTS
 
Section 6.1           Delivery of Financial Statements.
 
(a)           For so long as (x) the Preferred Investors hold at least 10% of
the Preferred Stock issued pursuant to the Purchase Agreement or (y) the Common
Investors in the aggregate hold, or “beneficially own” (within the meaning of
Rule 13d-3 under the Exchange Act) at least 10% of the issued and outstanding
Common Stock of the Company, at any time that the Company is not required to
file periodic reports with the SEC, the Company shall deliver to each Preferred
Investor and/or Common Investor, as applicable:

 
24

--------------------------------------------------------------------------------

 

(i)           as soon as practicable, but in any event within ninety days after
the end of each fiscal year of the Company, for each of the Company and each of
its Subsidiaries, an income statement for such fiscal year, a balance sheet, and
statement of stockholder’s equity as of the end of such fiscal year, and a
statement of cash flows for such fiscal year, such year-end financial reports to
be in reasonable detail, prepared in accordance with GAAP, and audited and
certified by a nationally recognized accounting firm selected by the Company and
reasonably acceptable to the Majority Common Investors;
 
(ii)           as soon as practicable, but in any event within thirty days after
the end of each of the first three quarters of each fiscal year of the Company,
for the Company and each of its Subsidiaries, an unaudited income statement for
such quarter, statement of cash flows for such quarter and an unaudited balance
sheet as of the end of such quarter;
 
(iii)         as promptly as practicable but in any event within thirty days of
the end of each month, an unaudited income statement and statement of cash flows
for such month, and a balance sheet for and as of the end of such month, in
reasonable detail;
 
(iv)        with respect to the financial statements called for in subsections
(ii) and (iii) of this Section 6.1(a), an instrument executed by the Chief
Financial Officer or Chief Executive Officer of the Company and certifying that
such financial statements were prepared in accordance with GAAP consistently
applied with prior practice for earlier periods (with the exception of footnotes
that may be required by GAAP) and fairly present in all material respects the
financial condition of the Company and its Subsidiaries and its results of
operation for the period specified, subject to year-end audit adjustment;
 
(v)         notices of events that have had or could reasonably be expected to
have a material and adverse effect on the Company and its Subsidiaries, taken as
a whole, as soon as practicable following the occurrence of any such event; and
 
(vi)        such other information relating to the financial condition,
business, prospects or corporate affairs of the Company and its Subsidiaries as
any Preferred Investor or Common Investor may from time to time reasonably
request.
 
(b)           Notwithstanding the foregoing, at all times, the Company shall use
commercially reasonable efforts to deliver the financial statements listed
Sections 6.1(a)(i), 6.1(a)(ii), and 6.1(a)(iii) promptly after such statements
are internally available.
 
Section 6.2           Inspection.
 
(a)           For so long as (i) the Preferred Investors hold at least 10% of
the Preferred Stock issued pursuant to the Purchase Agreement or (ii) the Common
Investors in the aggregate hold, or “beneficially own” (within the meaning of
Rule 13d-3 under the Exchange Act) at least 10% of the issued and outstanding
Common Stock of the Company, (A) the Company shall permit each Preferred
Investor and/or Common Investor, as applicable, together with such Investor’s
consultants and advisors, to visit and inspect the Company’s and its
Subsidiaries’ properties, to examine their respective books of account and
records and to discuss the Company’s and its Subsidiaries’ affairs, finances and
accounts with their respective officers and employees, all at such reasonable
times as may be requested by such Investor, and (B) the Company shall, with
reasonable promptness, provide to each Preferred Investor and/or Common
Investor, as applicable, such other information and financial data concerning
the Company and its Subsidiaries as such Investor may reasonably request.

 
25

--------------------------------------------------------------------------------

 

(b)           For so long as (i) the Trailer Investors hold at least 10% of the
Preferred Stock issued pursuant to the Purchase Agreement or (ii) the Trailer
Investors in the aggregate hold, or “beneficially own” (within the meaning of
Rule 13d-3 under the Exchange Act) at least 10% of the issued and outstanding
Common Stock of the Company, the Company shall pay the reasonable fees and
expenses of any consultant or professional advisor that the Majority Trailer
Investors may engage in connection with the Trailer Investors’ interests in the
Company.
 
Section 6.3           Budget. For so long as (a) the Preferred Investors hold at
least 10% of the Preferred Stock issued pursuant to the Purchase Agreement or
(b) the Common Investors in the aggregate hold, or “beneficially own” (within
the meaning of Rule 13d-3 under the Exchange Act) at least 10% of the issued and
outstanding Common Stock of the Company, the Company shall provide to each
Preferred Investor and/or Common Investor, as applicable, not later than thirty
days before the beginning of each fiscal year of the Company, but in any event,
ten days prior to presenting such budget to the Board, an annual budget prepared
on a monthly basis for the Company and its Subsidiaries for such fiscal year
(displaying anticipated statements of income and cash flows and balance sheets),
and promptly upon preparation thereof any other significant budgets or forecasts
prepared by the Company and any revisions of such annual or other budgets or
forecasts.
 
ARTICLE VII
 
EVENTS OF DEFAULT; REMEDIES
 
Section 7.1           Events of Default.  It shall be considered an “Event of
Default” if:
 
(a)           the Company fails to file or cause to be filed with the SEC (i)
the Initial Registration Statement covering the Registrable Securities on or
prior to the Filing Deadline or (ii) the New Registration Statement, if any,
prior to the 30th day after the Board reasonably and in good faith has
determined that it has exhausted the Company’s obligations under Section 2.1(c)
to use all reasonable best efforts to advocate with the SEC for the registration
of all of the Registrable Securities in the Initial Registration Statement;
 
(b)           (i) any Registration Statement covering the Registrable Securities
is not declared effective by the SEC prior to the earlier of (A) five Business
Days after the SEC shall have informed the Company that no review of such
Registration Statement will be made or that the SEC has no further comments on
such Registration Statement, or (B) in the case of the Initial Registration
Statement or the New Registration Statement, the 90th day after the Closing Date
(or the 180th day if the SEC reviews such Registration Statement), (ii) any
Registration Statement covering the Additional Shares is not declared effective
by the SEC within ninety days following the time such Registration Statement was
required to be filed pursuant to Section 2.1(b) (or the 180th day if the SEC
reviews such Registration Statement), or (C) any additional Registration
Statement covering Additional Securities that may be required pursuant to
Section 2(c) is not declared effective by the SEC prior to the 90th day
following the date on which the Company, pursuant to SEC Guidance, is permitted
to register for re-sale the securities set forth in such additional Registration
Statement (or the 120th day if the SEC reviews such Registration Statement);

 
26

--------------------------------------------------------------------------------

 

(c)           after a Registration Statement has been declared effective by the
SEC, sales cannot be made pursuant to such Registration Statement for any reason
(including by reason of a stop order or the Company’s failure to update the
Registration Statement), but excluding the inability of any Common Investor to
sell the Registrable Securities covered thereby due to market conditions and
except as excused pursuant to Section 2.2;
 
(d)           the Company fails to file or amend, or to cause to be filed or
amended, the Registration Statement covering the Additional Shares as required
to be filed or amended pursuant to Section 2.1(b), and such default continues
for ten Business Days or longer following the delivery to the Company of a
written demand by any Common Investor;
 
(e)           the Company defaults in any way with its obligations under Section
2.7(a), Section 3.1, Article IV, Section 5.1 or Article VI, and such default
(other than with respect to Section 3.1, Article IV or Section 5.1 for which
there shall be no cure period) continues for thirty days or longer; or
 
(f)           the Company defaults in any way with its obligations under Section
5.2 or Article VIII, and such default continues for ninety days or longer.
 
Section 7.2           Remedies.
 
(a)           Upon the occurrence and during the continuation of any Event of
Default, (i) if requested in writing by the Majority Common Investors, the
Company will, for as long as the Warrant or any Warrant Shares are outstanding,
pay to each Common Investor in respect of the Warrant or the Warrant Shares held
by such Investor, subject to any limitations in the Senior Credit Agreement, an
amount equal to 2.0% of the aggregate Fair Market Value of the Warrant Shares
(or the Warrant Shares underlying the Warrant, if the Warrant has not been
exercised in full) held by such Investor for each thirty-day period or pro rata
for any portion thereof following the occurrence of an Event of Default (the
“Blackout Period”) and (ii) the holders of the Preferred Stock shall have the
rights and remedies set forth in the applicable Certificate of Designation.  The
payments described in subclause (i) above shall not affect the right of the
Investors to seek any other relief including injunctive relief or request
registration pursuant to Section 2.1.  The amounts payable pursuant to this
paragraph shall be paid monthly within three Business Days of the last day of
each month following the commencement of the Blackout Period until the
termination of the Blackout Period.  Such payments shall be made to each Common
Investor in cash.

 
27

--------------------------------------------------------------------------------

 

(b)           In addition to the remedy set forth in Section 7.2(a), if any
Specified Event of Default is not cured within three months following the date
on which such Specified Event of Default first occurs (the “Outside Date”), then
each Common Investor shall be entitled to, subject to any limitations in the
Senior Credit Agreement, cause the Company to repurchase all or any lesser
portion of such Investor’s Warrant Shares (or all or any portion of the Warrant)
(together, the “Put Shares”) for an aggregate cash purchase price equal to the
Fair Market Value of such Warrant Shares (or Warrant Shares underlying the
Warrant if the Warrant has not been exercised in full) (the “Put Purchase
Price”).  Each Common Investor may exercise such right by delivering written
notice thereof to the Company at any time after the Outside Date (the
“Repurchase Request”).  If a Repurchase Request is delivered, then such Put
Shares shall immediately cease to be outstanding and the Company shall pay the
Put Purchase Price as soon as reasonably practicable, but in any event within
thirty days after the delivery of the Repurchase Request.  If the Put Purchase
Price is not paid in full within such time period, then interest shall accrue on
the unpaid Put Purchase Price at a rate of 15% per annum (or such lesser
interest rate as may be permitted under applicable law) from the date that is
thirty days after the date on which the Repurchase Request was delivered to the
Company through and including the date of payment.  The Company shall not
declare or pay a dividend until such time as the Put Purchase Price, together
with any accrued interest thereon, has been paid in full.
 
ARTICLE VIII
 
INDEMNITY; EXPENSES
 
Section 8.1           Indemnity. The Company shall indemnify, exonerate and hold
each of the Investor Indemnified Persons (provided that, for purposes of this
Section 8.1, each reference to “Common Investor” in the definition of Investor
Indemnified Parties shall be replaced with a referenced to “Common Investor and
Preferred Investor”) free and harmless from and against any and all actions,
causes of action, suits, claims, liabilities, losses, damages and costs and
out-of-pocket expenses in connection therewith (including reasonable attorneys’
and accountants’ fees and expenses) incurred by the Investor Indemnified Persons
or any of them before or after the date of this Agreement (collectively, the
“Indemnified Liabilities”), as a result of, arising out of, or in any way
relating to (a) the operations of the Company or any of its Subsidiaries  or (b)
its capacity as a stockholder or owner of securities of the Company (including
litigation related thereto), in each case excluding any loss in value of any
investment in the Company by the Investor Indemnified Persons; provided that if
and to the extent that the foregoing undertaking may be unavailable or
unenforceable for any reason, the Company will make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.  The rights of any Investor Indemnified Person
to indemnification hereunder will be in addition to any other rights any such
Person may have under any other agreement or instrument referenced above or any
other agreement or instrument to which such Investor Indemnified Person is or
becomes a party or is or otherwise becomes a beneficiary or under law or
regulation.  None of the Investor Indemnified Persons shall in any event be
liable to the Company, any of its Subsidiaries, or any of their respective
affiliates for any act or omission suffered or taken by such Investor
Indemnified Person.
 
Section 8.2           Expenses. All reasonable costs and expenses incurred by
any Preferred Investor or Common Investor (a) in exercising or enforcing any
rights afforded to such Investor under this Agreement or the other Transaction
Documents, (b) in amending, modifying, or revising this Agreement, the Warrant
or the Certificate of Designation, or (c) in connection with any transaction,
claim, or event which such Investor reasonably believes affects the Company and
as to which such Investor seeks the advice of counsel, shall be paid or
reimbursed by the Company.



 
28

--------------------------------------------------------------------------------

 

ARTICLE IX

 
MISCELLANEOUS
 
Section 9.1           Amendments and Waivers. This Agreement may be amended,
modified or waived (a) with respect to the rights of the Common Investors, only
by a writing signed by the Company and the Majority Common Investors, (b) with
respect to the rights of the Preferred Investors, only by a writing signed by
the Company and the Majority Preferred Investors, and (c) with respect to the
rights of the Trailer Investors, only by a writing signed by the Company and the
Majority Trailer Investors.
 
Section 9.2           Limitations under Senior Credit Agreement.
 
Except for payments for which this Agreement expressly provides for restrictions
related to the Senior Credit Agreement, in the event a payment is required to be
made by the Company hereunder and such payment (or a portion thereof) would not
be permitted to be paid pursuant to the terms of the Senior Credit Agreement,
the Company shall not be in default with respect to non-payment of such payment
or the portion thereof, in each case that is not so permitted (the “Deferred
Portion”).  The Deferred Portion shall accrue and accumulate at an annual
interest rate equal to the JPMorgan Chase Prime rate (or that of another
nationally recognized financial institution if the JPMorgan Chase Prime rate is
not available) (unless another rate and method of calculation is provided for
herein) until paid and shall become immediately due and payable at the earliest
to occur of (a) when permitted by the Senior Credit Agreement and (b) when all
loans under the Senior Credit Agreement have been paid off.
 
Section 9.3           Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (a) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (b) if given by
facsimile, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (c) if given by mail, then such notice shall be deemed
given upon the earlier of (i) receipt of such notice by the recipient or (ii)
three days after such notice is deposited in first class mail, postage prepaid,
and (d) if given by an internationally recognized overnight air courier, then
such notice shall be deemed given one Business Day after delivery to such
carrier.  All notices shall be addressed to the party to be notified at the
address as follows, or at such other address as such party may designate by ten
days’ advance written notice to the other party:
 
If to the Company:
 
Wabash National Corporation
1000 Sagamore Parkway South
Lafayette, Indiana 47905
Attention:         Chief Financial Officer
Facsimile:          (765) 771-5579

 
29

--------------------------------------------------------------------------------

 

With a copy to:
 
Hogan & Hartson LLP
111 South Calvert Street
Suite 1600
Baltimore, MD 21202
Attention:        Michael J. Silver
Facsimile:         (410) 539-6981
 
If to Trailer:
 
Trailer Investments, LLC
c/o Lincolnshire Management, Inc.
780 Third Avenue
New York, NY  10017
Attention:        Michael J. Lyons
Allan D. L. Weinstein
Facsimile:         (212) 755-5457
 
With a copy to:
 
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY  10022
Attention:        Frederick Tanne, P.C.
   Srinivas S. Kaushik
Facsimile:         (212) 446-6460
 
Section 9.4           Assignments and Transfers by Investors. The provisions of
this Agreement shall be binding upon and inure to the benefit of Trailer, the
other Investors and their respective successors and Permitted Transferees.  Any
Investor may Transfer, in whole or from time to time in part, to one or more
Permitted Transferees its rights hereunder (to the extent transferable and
applicable to such Transferee as set forth herein) in connection with the
Transfer of Securities to such Permitted Transferee(s).
 
Section 9.5           Assignments and Transfers by the Company. This Agreement
may not be assigned by the Company (whether by operation of law or otherwise)
(a) with respect to the Warrants or the Registrable Securities, without the
prior written consent of the Majority Common Investors and the Majority Trailer
Investors, or (b) with respect to the Preferred Stock, without the prior written
consent of the Majority Preferred Investors.
 
Section 9.6           Benefits of the Agreement.  The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and Permitted Transferees of the parties hereto as set
forth in this Agreement.  Nothing in this Agreement, express or implied, is
intended to confer upon any Person other than the parties hereto or their
respective successors and Permitted Transferees any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 
30

--------------------------------------------------------------------------------

 

Section 9.7           Counterparts; Facsimiles and Electronic Copies. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  This Agreement may also be executed via facsimile or other
electronic copy (including copies sent via email), which shall be deemed an
original.
 
Section 9.8           Titles and Subtitles. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  All references to “Section” or
“Sections” refer to the corresponding Section or Sections of this
Agreement.  All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.  Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.
 
Section 9.9           Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be
declared by any court of competent jurisdiction to be invalid, illegal, void or
unenforceable in any respect, all other provisions of this Agreement, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid, illegal, void or unenforceable, shall
nevertheless remain in full force and effect and will in no way be affected,
impaired or invalidated thereby.  Upon such determination that any provision, or
the application of any such provision, is invalid, illegal, void or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible to the fullest extent permitted by Law in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the greatest
extent possible.
 
Section 9.10         No Strict Construction. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
Person.
 
Section 9.11         Further Assurances. The parties hereto shall execute and
deliver all such further instruments and documents and take all such other
actions as may be necessary or reasonably required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.
 
Section 9.12         Entire Agreement. This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein.  This Agreement and the other
Transaction Documents supersede all prior agreements and understandings between
the parties with respect to such subject matter.

 
31

--------------------------------------------------------------------------------

 

Section 9.13         Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial. This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

 
32

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
INVESTOR RIGHTS AGREEMENT
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
WABASH NATIONAL CORPORATION
       
By:  
/s/ Richard J. Giromini
   
Name: Richard J. Giromini
   
Title: President and Chief Executive Officer
         
TRAILER INVESTMENTS, LLC
       
By:  
/s/ Michael J. Lyons
   
Name: Michael J. Lyons
   
Title: President
 

 
 
 

--------------------------------------------------------------------------------

 